Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 04/19/2021.
Claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “at least one processing unit configured to:” in claim 19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19, claim limitation “at least one processing unit configured to:” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (i.e. a memory storing instructions; and at least one processor configured to:); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0011000 to Chakra et al. (hereinafter Chakra).
As to claims 1, 19 and 20, Chakra teaches a non-transitory computer readable medium storing a software program comprising data and computer implementable instructions for carrying out a method for determining permissions, the method comprising: analyzing at least part of a content of a data collection to determine a subject matter (FIG. 3 and paragraph 57, analyzing the electronic information to determine sensitive information portions); determining a permission corresponding to the data collection and at least one user based on the subject matter (paragraph 63, assigning rights to the identified sensitive information); receiving a request of the at least one user to access at least part of the data collection (paragraph 83, determining that a user is trying to access an electronic file, the attempt to access the file where information is sent to try to access the file is read as a request, further it named a request specifically in claims 5, 6, 15, 18 and 19 of Chakra); in response to a first determined permission, providing the requested access to the at least part of the data collection (paragraph 84, wherein in response to determining the rights of the user allow access to the sensitive information, access is allowed); and in response to a second determined permission, denying the request (paragraph 84, wherein in response to determining the rights of the user do not allow access to the sensitive information, access to the content is not allowed).
As to claim 5, Chakra teaches wherein the data collection includes a first portion and a second portion, the first portion includes identifiable information and the second portion does not include identifiable information (FIG. 3 and paragraph 60, first portion read as portion 310 and being identified as sensitive information and the second portion read as the remaining portions not identified as containing sensitive information), and the method further comprises: in response to a third determined permission, providing access to the content of the data collection, including access to the first portion and the second portion of the data collection (paragraph 84, wherein in response to determining the rights of the user allow access to the sensitive information, access is allowed); and in response to a fourth determined permission, providing partial access to the data collection, the partial access includes access to the second portion of the data collection and excludes access to the first portion of the data collection (FIG. 4 and paragraphs 68 and 84, wherein in response to determining the rights of the user do not allow access to the sensitive information, access to the sensitive information is not allowed while reading of the other information is permitted).
As to claim 6, Chakra teaches wherein method further comprises, in response to a third determined permission, providing access to synthetic information based on the data collection (paragraph 68, access to visually altered sensitive information).
As to claim 14, Chakra teaches wherein the at least part of the content of the data collection includes at least textual information, and the method further comprises analyzing the textual information to determine the subject matter (FIG. 3 and paragraph and 58, information 308 is text).
As to claim 15, Chakra teaches wherein the at least part of the content of the data collection includes at least one or more audio recordings, and the method further comprises analyzing the one or more audio recordings to determine the subject matter (FIG. 3 and paragraphs 40 and 58, wherein the electronic file includes an audio file).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of US 2011/0185436 to Koulinitch et al. (hereinafter Koulinitch).
As to claim 2, Chakra does not explicitly teach wherein receiving the request of the user comprises: accessing a stream of digital communication data sent by a first computing device to a second computing device; and analyzing the stream to detect the request in the stream.
However, Koulinitch teaches accessing a stream of digital communication data sent by a first computing device to a second computing device; and analyzing the stream to detect the request in the stream (paragraph 48, monitoring network traffic to identify URL requests made through the network stream).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chakra to include the method of detecting a request in the received stream as taught by Koulinitch in order to further control which requests will be permitted or denied therefore increasing the overall efficiency of the system.
As to claim 3, Chakra teaches wherein the analysis of the stream is performed by the second computing device (FIG. 1 and paragraph 26, wherein receiving and classification is performed by the Information Classification Server).
As to claim 4, Koulinitch teaches wherein the analysis of the stream is performed by a third computing device (paragraphs 69 and 71, wherein the detecting can be included in the gateway 104 and/or the proxy 160).
As to claim 16, Koulinitch teaches wherein the determination of the permission corresponding to the data collection and the at least one user is based on the subject matter and a property of the at least one user .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of US 2006/0149739 to Myers.
As to claim 7, Chakra does not explicitly teach wherein the method further comprises, in response to a third determined permission, providing access to statistical information based on the data collection.
However, Myers teaches in response to a third determined permission, providing access to statistical information based on the data collection (paragraph 157, an access privilege for allowing statistical analysts to access the data dependency path).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chakra to include the method of providing access to statistical information based on the data collection as taught by Myers in order to further preserve absolute privacy of the personal data therefore increasing the overall security of the system.

Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of US 2017/0048253 to Anton et al. (hereinafter Anton).
As to claim 11, Chakra does not explicitly teach wherein the at least part of the content of the data collection includes at least one or more medical images, and the method further comprises analyzing the one or more medical images to determine the subject matter.
However, Anton teaches wherein the at least part of the content of the data collection includes at least one or more medical images, and the method further comprises analyzing the one or more medical images to determine the subject matter (paragraph 97, controlling access to and use of a medical record, for example an X-ray or magnetic resonance image).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chakra to include the method of controlling access to medical images as taught by Anton in order to further preserve absolute privacy of the personal data therefore increasing the overall security of the system.
As to claim 16, Anton teaches wherein the determination of the permission corresponding to the data collection and the at least one user is based on the subject matter and a property of the at least one user (paragraph 97, based at least on the requester/user being a radiologist in view of the determination of the subject matter taught by Chakra).
As to claim 17, Anton teaches wherein the property of the at least one user is an affiliation of the at least one user (paragraph 97, the IP address is from a list of approved IP addresses).
As to claim 18, Anton teaches wherein the property of the at least one user is a medical specialty corresponding to the at least one user (paragraph 97, based at least on the requester/user being a radiologist).

Allowable Subject Matter
Claims 8-10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497